DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,328,250. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the elements of claim 1 of the application are to be found in claim 1. The difference between claim 1 of the application and claim 1 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific. The invention of claim 1 of the patent is in effect a "species” of the “generic" invention of claim 1. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). For example, the parent module of application claim 1 may be considered as the catheter element of patent claim 1 and the coil is a specific embodiment of the interfacing element.
Claims 1-3, 7, 8, 12 and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,814,120 in view of Beck (US 4,068,660). Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the elements of claim 1 of the application are to be found in claim 1. The difference between claim 1 of the application and claim 1 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific. The invention of claim 1 of the patent is in effect a "species” of the “generic" invention of claim 1. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). While the patent claim fails to explicitly disclose the attachment mechanism on the proximal portion of the adapter module or a compression of the interfacing element such a configuration is taught by Beck. It can be seen in Figures 6-7 that an adapter module (24, 80) comprises a coil interfacing element (metallic coil 80) at its proximal end which is configured to engage with the distal end of a parent module (90) via compression of the interfacing element (80). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the patent claim by placing the interfacing element at a proximal end of the adapter module and allowing for it to compress to be retained within the parent module as claimed as Beck teaches that this is a known configuration for securely attaching two members relative to one another.
Regarding claim 2, the subject matter is known from claim 1 of the patent. 
Regarding claim 3, the subject matter is known from claim 4 of the patent which discloses one or more electrical conductors on an elongate element located within the inner lumen of a parent module which would necessarily require the connector to be smaller than the inner lumen as claimed.
Regarding claim 8, the subject matter is known from claim 1 of the patent which teaches a coil (the disclosure only sets forth the bidirectional coil as having a left-hand coil portion and a right-hand coil portion which may be broadly interpreted as a standard coil which extends in both directions from a central point of reference.
Regarding claim 12, the subject matter is not explicitly disclosed by the patent claims, however, Beck teaches that the interfacing element (e.g., coil 80) engages with an edge feature (see the engagement of the coil with the bend of the cannula in Figure 7) of an inner lumen of the parent module. It would have been obvious to one of ordinary skill in the art at the time of filing to utilize an edge feature within the parent module to allow for a force to aid in maintaining the adapter module within the parent module.
Regarding claim 15, the subject matter is known from claim 1 of the patent which discloses one or more elongated elements comprising electrical conductors which are considered to anticipate the slender elements as claimed.
Regarding claim 16, the subject matter is known from claim 1 of the patent.
Regarding claim 17, the device of the patent is considered fully capable of being partially inserted during a procedure and is considered to anticipate the claim limitation as currently set forth. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beck in view of Brockway (US 2003/0195428).
Regarding claim 16, Beck discloses a modular medical device system comprising: an adapter module (80, 24) comprising an interfacing element (coil 80) adapted to couple the adapter module to a medical device  (e.g., Figures 6-7; it’s coupled to element 90). Beck fails to explicitly disclose an electrical connector coupled to a conductor extending from the adapter module. 
Brockway teaches a catheter system comprising an adapter module for use with a catheter comprising a pressure sensor (174; Figure 1, paragraph [0035]; the sensor is considered an electrical connector as claimed and which extends to a proximal end of the device (via cable 175). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the adapter module of Beck to comprise the sensor system of Brockway so as to allow a user to measure pressure through a medical device during a procedure as taught by Brockway.
Regarding claim 17, Beck fails to explicitly disclose that the proximal end remains outside a patient’s body which the distal end is configured to go inside the patient’s body, however, the structure of the device of Beck and Brockway allow for the device to be partially inserted into a patient. Both devices are considered fully capable of being used in the claimed manner.
Regarding claim 18, Beck further discloses that the interfacing element (coil 80) couples to a distal end of an inner lumen of the medical device (90, Figure 7).
Regarding claim 19, Beck further discloses wherein the interfacing element (coil 80) comprises a compressible element (it’s a bendable coil as per Figure 7). 
Regarding claim 20, Beck further discloses wherein the elongated element connects the interfacing element to the distal end of the adapter module (the module is formed by 24 and 80 and the elongated element is considered to expanded portion of 24 which encapsulates the coil to retain it therein as depicted in Figure 6; it can be seen in Figures 6 and 7 that the outer surface of 24, which is enlarged by the presence of the coil, forms and engagement with the inner lumen of the medical device 90).
Allowable Subject Matter
Claims 4-6, 9-11, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L ZAMORY whose telephone number is (571)270-1238. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L ZAMORY/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783